DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3 and 5 in the reply filed on 22 October 2020 is acknowledged. The traversal is on the grounds that claims 4 and 6 ultimately depend from claim 1 and therefore require all the limitations of claim 1. This is not found persuasive because the fact remains that claims 4 and 6: have acquired a separate status in the art in view of their different classification; and they require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), and thus there is a serious search burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 October 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-3 and 5 are objected to because of the following informalities:
Claim 2, line 1: “A composite of aluminum alloy and resin according to claim 1” should read “The composite of aluminum alloy and resin according to claim 1”.
Claim 3, lines 1-2: “A composite of aluminum alloy and resin according to claim 1” should read “The composite of aluminum alloy and resin according to claim 1”.
Claim 5, lines 1-2: “A composite of aluminum alloy and resin according to claim 2” should read “The composite of aluminum alloy and resin according to claim 2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (WO 2012/070654 A1, hereinafter “Andoh”) in view of Bell et al. (US 2010/0143741 A1, hereinafter “Bell”). It is noted that the teachings of Andoh are based off a machine translation of the reference included with this action.
With respect to claim 1,
Andoh does not teach wherein the aluminum alloy has a rough surface having a surface roughness of 10 to 100 µm, nor wherein the surface has fine irregularities of 1 to 5 µm.
Bell teaches aluminum alloys having double surface roughness in order to increase the wettability ([0034]). Bell further teaches the roughness includes having microscale roughness from 100 nm to 100 µm, i.e. a surface roughness, and finer roughness, i.e. fine irregularities, which are less than 5% the size of the first roughness ([0035]). When the finer roughness, i.e. fine irregularities, are 5% of the size of the first roughness, then they range from 5 nm to 5 µm, overlapping with the fine irregularities range presently claimed.
Andoh and Bell are analogous inventions in the field of rough aluminum alloys.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum alloy of Andoh to have a surface roughness of 10 to 100 µm and a surface with fine irregularities of 1 µm to 5 µm as taught by Bell in order to provide an aluminum alloy with increased wettability (Bell [0034]).
As a result of this combination, the aluminum alloy has a surface roughness of 10 to 100 µm, fine irregularities of 1 µm to 5 µm, and ultra-fine irregularities of 20 nm to 40 nm, which all overlap with that presently claimed. While there is no explicit teaching from Andoh in view of Bell that the roughnesses are observed with an electron microscope at various magnifications, given that Andoh in view of Bell teaches an identical article with identical roughnesses as that of the present invention, then the roughnesses and irregularities would necessarily inherently be visible with an electron 
With respect to claim 2, although Andoh in view of Bell does not teach wherein the surface having ultrafine irregularities is one having porous structure formed by an anodization method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Andoh in view of Bell meets the requirements of the claimed structure, Andoh in view of Bell clearly meets the requirements of the present claims.
With respect to claims 3 and 5, Andoh teaches amine compounds are adsorbed onto the surface with ultrafine irregularities ([0029]), i.e. amine molecules are chemically adsorbed onto the surface having ultrafine irregularities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787